Title: To John Adams from William Tudor, August 1775
From: Tudor, William
To: Adams, John


     
      
       Aug.? 1775
       
      
      Dear Sir
     
     You was inquiring the other Day into the Office of Judge Advocate. I will now acquaint you with some Particulars in that Department which will give you an Idea of that Officer’s Duty in the Continental Army.
     As Judge Advocate, I have his Excellency’s (the Commander in chief) Orders, in writing, “to attend every General Court Martial, not only those of the Line but of each Brigade throughout the Army: and to see that there is a fair Copy of the intire Proceedings in each Case, made out to be reported to the General.” (One Reason for which, is, That as the General is to confirm, or reject the Determination of the Court, he cannot form a competent Opinion of the Court’s Judgement, without seeing the whole State of the Evidence &c.)
     The Number of Offences made cognizable by a General Court Martial only; the very large Army here; the Extent of the Camp, in each Quarter of which my Duty requires my Attendance, renders my Office, arduous and difficult.
     I am oblig’d to issue Orders to the Adjutants of the Regiments, to see the Prisoners brought up and that the Witnesses attend—and indeed to put all Matters in such a Train that the Court may have Nothing else to do than to hear the Examination, which is all taken down in writing, and give a Judgement. In every Case where the Evidence is complicated, it is expected of me that I analyse the Evidence and state the Questions which are involv’d in it. But I will not trouble you with a tedious Detail. It is sufficient to acquaint you that I am oblig’d to act as Advocate, Register and Clerk. For the Stipend of 20 Dollars a Month. Without the least Assistance, and without a single Perquisite of Office.
     In the British Army, General Courts Martial sit only in capital Cases, or when a commissioned officer is to be try’d. He is allow’d 10/ sterling a Day and draws Pay as Capt. besides. His Duty is easy—because the strict Discipline which prevails among regular Troops, render General Court Martial but rarely necessary. The Difference between the Ministerial Army and the American, is easily conceiv’d without drawing a Parralell. I will only observe the hon. Congress have granted near 2000 Commissions and that no Commissioned Officer can be try’d but by a General Ct. Martial. While two thirds of the Crimes of the Privates must come before the same Court for Trial.
     Since my Appointment (14 July) I have attended twenty seven Trials, among which were two chief Colonels and Nine commissioned Officers. Every one of which has been minutely reported in Writing to the Commander in chief. And There are now a Col. and two commissioned Officers under an Arrest—who are to be try’d as soon as possible. Those of the Officers have been very lengthy. I am oblig’d to set, without a Minute’s Absence from 8 to three—doing the whole Labour of the Trial—and as soon as the Court is adjourn’d, to employ the afternoon in copying the Proceedings of the Morning, that the General may have early Knowlege of the issue. And that the Order of Court may be timely put into the general Orders.
     Every Day for a Month past a General Court Martial has set in one or other Part of the Camp. It is impossible for me to be in two Places at once. A Court at Roxbury adjourn’d for six Days successively, because my Duty at Cambridge, forbid my leaving it. The Court cannot consist of less than 13 Members, and the Service is hurt—but it must frequently be the Case while the Judge Advocate is allow’d no Assistant.
     I must beg, Sir, on your Return to Congress You would prevail on Our American Legislature, to reconsider the Stipend affix’d to this Office, and endeavour to have a Salary fix’d, more adequate to the Service. Should there be no Alteration made I shall be under the Necessity of asking Permission to resign an Employment the Duties of which, leave me without an Hour to call my own; and the Pay of which will not give me even a Maintenance. I am your most obt. Servt.
     
      Wm. Tudor
     
    